UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission File Number 000-53182 GEO POINT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Utah 11-3797590 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 257 East 200 South, Suite 490 Salt Lake City, UT84111 (Address of principal executive offices) 801-810-4662 (Registrant’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 22, 2011, issuer had 30,065,000 outstanding shares of common stock, par value $0.001. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 6. Exhibits 17 Signature 17 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GEO POINT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2011 March 31, 2011 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Prepaids and other current assets Total Current Assets OTHER ASSETS Property, plant and equipment, net Value-added tax receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilies $ $ Customer deposit Line of credit - Notes payable Capital lease payable Payable to related party Total Current Liabilities LONG-TERM LIABILITIES Capital lease payable, net of current portion - Loans payable to related parties, net of current portion TOTALLIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY Preferred stock; $0.001 par value; 5,000,000 shares authorized; none outstanding - - Common stock; par value of $0.001; 100,000,000 shares authorized; 30,065,000 shares issued and outstanding at June 30, 2011 and March 31, 2011 Additional paid-in capital Accumulated deficit ) ) Other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ See accompanying notes to the condensed consolidated financial statements. 3 GEO POINT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) For the Three Months Ended June 30, For the Three Months Ended June 30, REVENUES: Refining $ $ Environmental services - Total revenues COSTS AND OPERATING EXPENSES: Cost of refining revenues Cost of environmental services revenues - General and administrative Depreciation and amortization - Total costs and operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) Total other expense ) ) NET LOSS $ ) $ ) Other comprehensive income - foreign currency translation adjustments COMPREHENSIVE LOSS $ ) $ ) Basic and dilutive loss per share $ ) $ ) Basic and dilutive weighted average common shares outstanding See accompanying notes to the condensed consolidated financial statements. 4 GEO POINT TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed interest on notes payable to related parties Depreciation - Change in operating assets and liabilities, net of amount acquired: Accounts receivable ) Inventories ) ) Prepaids and other current assets ) ) Valued-added tax receivable ) Accounts payable and accrued liabilies Customer deposit - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Net repayment from (advances to)related party - Purchase of property, plant and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds (payments) on revolving notes payable to related parties ) Proceeds from notes payable - Payments on capital lease obligations ) - Net repayment on line of credit ) - Net cash provided by (used in) financing activities ) EFFECT OF FOREIGN EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ CASH PAID FOR: Interest $ $
